Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the amendment filed on 8/24/2020.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,4,5,8,9,14 are rejected under 35 U.S.C. 103 as being unpatentable over Himsel et al. (2008/0216784) in view of GB’995 (GB963,995) and further in view of Fujii et al. (2009/0188457).

Regarding claims 1,4,14: Himsel discloses an internal combustion engine comprising: an engine block having at least one cylinder (figure 5); and a valve train comprising: a cam (1b); a valve assembly including a valve and an inherent valve 
Himset fails to disclose the removable shim is dimensioned to fit at least partly around a shaft portion of the pivot post or disclose the removable shim has an open shape.
However, GB’995 teaches the removable shim is dimensioned to fit at least partly around a shaft portion of the pivot post (figure 4, numeral 17); the opening having a width which is no less than the diameter of the shaft portion of the pivot post (figure 4).
Furthermore, Fujii teaches an open shape and a closed shape as alternative solutions for lash adjustment (figures 5,6).
It would have been obvious to one having an ordinary skill in the art before the effective filing date of the instant application to modify the system of Himset by providing the arrangement as taught by GB’995 for such is an alternative finite placement positions within the grasp of one having an ordinary skill in the art. Additionally, the internal 
Regarding claim 5: GB’995 discloses the removable shin (17) is disposed between the bearing surface of the fixed body (20) and a shoulder portion of the pivot post (16).
Regarding claim 8: GB’995 discloses  the bearing surface of the fixed body comprises a rebate within which the removable shim is at least partially received (2), the rebate being configured to constrain movement of the removable shim relative to the fixed body in at least one transverse direction (figure 4).
Regarding claim 9: GB’995 discloses the rebate has a diameter and shape which corresponds with the diameter and shape of the removable shim (figure 4)

Claims 6,7,11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Himsel et al. (2008/0216784) in view of GB’995 (GB963,995) and further in view of Fujii et al. (2009/0188457) and further in view of Nouno et al. (4,539,952).
Himsel as modified above discloses the claimed invention as recited above except for specifying the shoulder portion comprises a recess on its radially outer surface by which the pivot post can be manually lifted; the shoulder portion comprises an annular flange extending around the shaft portion and the recess comprises an annular groove on the radially outer surface of the annular flange.

It would have been obvious to one having an ordinary skill in the art before the effective filing date of the instant application to modify the system of Himsel as modified above by providing the arrangement as taught by Nouno in order to improve lubrication as taught by Nouno.

Claims 6,7,11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Himsel et al. (2008/0216784) in view of GB’995 (GB963,995) and further in view of Fujii et al. (2009/0188457) and further in view of Nouno et al. (4,539,952) and further in view of Paar (4,502,428). 
Himsel as modified above discloses the claimed invention as recited above; however, fails to disclose the shoulder portion comprises a recess on its radially outer surface by which the pivot post can be manually lifted; the shoulder portion comprises an annular flange extending around the shaft portion and the recess comprises an annular groove on the radially outer surface of the annular flange; a specially adopted lifting tool with a grasping portion which configured to fit against the pivot post such that the pivot post can be moved in the first longitudinal direction with the lifting tool, the pivot post comprises a recess on kits radially outer surface, and wherein the grasping portion is 
However Nouno teaches the shoulder portion comprises a recess on its radially outer surface by which the pivot post can be manually lifted (16); the shoulder portion comprises an annular flange extending around the shaft portion (11,15) and the recess comprises an annular groove on the radially outer surface of the annular flange (figure 2).
Furthermore, Paar teaches a specially adopted lifting tool with a grasping portion which configured to fit against the pivot post such that the pivot post can be moved in the first longitudinal direction with the lifting tool, the pivot post comprises a recess on kits radially outer surface, and wherein the grasping portion is configured to be at least partly received in the recess; the grasping portion comprises at least two prongs to facilitate the removal of the pivot (lash adjuster) (column 4, lines 55 to 65).
It would have been obvious to one having an ordinary skill in the art before the effective filing date of the instant application to modify the system of Himsel as modified above by providing a tool kit solution as taught by Paar in order to facilitate the removal of the pivot as taught by Paar.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Himsel et al. (2008/0216784) in view of GB’995 (GB963,995) and further in view Fujii et al. (2009/0188457) and further in view of Evans et al. (2016/0003111). 

However, Evans teaches the removable shim comprises a hardened steel material (paragraph 0010).
It would have been obvious to one having an ordinary skill in the art before the effective filing date of the instant application to adapt hardened steel material as taught by Evans in order to take advantage of the mechanical property of the material. 

Response to Arguments
Applicant's arguments filed on 8/24/2021 have been fully considered but they are not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this instance the primary reference (Himsel) discloses the claimed invention along with its conceptual underpinning including configuring the shim with respect to the pivot (underneath it, bottom portion).  What Himsel lacks is placement of the shim at the shaft portion of the pivot (top portion). Therefore, the secondary reference (Renault) is relied for its teaching of the geometrical location aspect of the shim as recited above.  As to the open nature of the shim, the third reference (Fuji) shows alternative adaptations (open or closed).  Fuji is relied on the nature of shim shapes in general.  It is this teaching that is relied in Fuji, and therefore applied to the shim teaching of Renault wherein the functional recitation of the shim is explained in . 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZELALEM ESHETE whose telephone number is (571)272-4860.  The examiner can normally be reached on Monday - Friday 8 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZELALEM ESHETE/Primary Examiner, Art Unit 3746